Case 2:20-cv-10655-GAD-CI ECF No. 15 filed 10/30/20          PageID.850    Page 1 of 5




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 ALBERTO CHAPA-GONZALEZ,                          Case No.: 20-10655
                  Plaintiff,
                                                  Gershwin A. Drain
 v.                                               United States District Judge

 COMMISSIONER OF SOCIAL                           Curtis Ivy, Jr.
 SECURITY,                                        United States Magistrate Judge
                     Defendant.
 ____________________________/

              ORDER GRANTING PLAINTIFF’S MOTION TO
                       EXTEND (ECF No. 14)

I.    BACKGROUND

      Plaintiff Alberto Chapa-Gonzalez initiated this case on March 10, 2020

challenging the final decision of the Commissioner of the Social Security

Administration to deny disability benefits. (ECF No. 1). After the Commissioner

filed an answer to the complaint and the certified administrative record, Chapa-

Gonzalez was ordered to file his motion for summary judgment by September 14,

2020. (ECF No. 12). On September 16, 2020, Plaintiff filed a motion seeking an

extension of forty (40) days to file a motion for summary judgment. (ECF No. 12).

In her brief, Plaintiff’s counsel cited to issues concerning her “tickler” and

problems associated with her staff working remotely. (Id. at PageID.841). The

motion was subsequently granted. (ECF No. 13). As a result, Plaintiff’s motion
Case 2:20-cv-10655-GAD-CI ECF No. 15 filed 10/30/20         PageID.851     Page 2 of 5




was due by October 26, 2020. On October 28, 2020, Plaintiff filed a second

motion to extend the filing date of his motion for summary judgment an additional

thirty (30) days. (ECF No. 14). Among other reasons, Plaintiff’s counsel again

references issues concerning her “tickler” and problems associated with her staff

working remotely. (Id. at PageID.846). Plaintiff’s counsel further indicated she

attempted to obtain concurrence from opposing counsel, but did not receive a

response before filing the motion. (Id. at PageID.848).

II.   DISCUSSION

      Because the motion to extend was filed after the deadline for Plaintiff’s

motion for summary judgment, Federal Rule of Civil Procedure 6(b)(1)(B)

controls. Federal Rule of Civil Procedure 6(b)(1)(B) permits the court to extend

the time to act, after the time to act has expired, where there is good cause and the

party failed to act because of excusable neglect. “Although inadvertence,

ignorance of the rules, or mistakes construing the rules do not usually constitute

‘excusable neglect,’ it is clear that ‘excusable neglect’ under Rule 6(b) is a

somewhat ‘elastic concept’ and is not limited strictly to omissions caused by

circumstances beyond the control of the movant.” Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993). To determine whether

the failure to file a motion for summary judgment within the allotted time

constitutes excusable neglect, the Court weighs the following factors: (1) the

                                              2
Case 2:20-cv-10655-GAD-CI ECF No. 15 filed 10/30/20          PageID.852    Page 3 of 5




danger of prejudice to the opposing party, (2) the length of the delay and its

potential impact on judicial proceedings, (3) the reason for the delay, (4) whether

the delay was within the reasonable control of the late-filing party, and (5) whether

the late-filing party acted in good faith. Nafziger v. McDermott Int’l, Inc., 467

F.3d 514, 522 (6th Cir. 2006) (citing Pioneer, 507 U.S. at 395). The court should

“tak[e] account of all relevant circumstances surrounding the party’s omission.”

Pioneer, 507 U.S. at 395.

      The “Pioneer factors do not carry equal weight; the excuse given for the

filing must have the greatest import.” United States v. Munoz, 605 F.3d 359, 372

(6th Cir. 2020). The Sixth Circuit further noted that the factor provided by the

party as the reason for the delay is by far the most critical to the excusable neglect

inquiry. See id.

      At this juncture, Plaintiff counsel’s continued excuses related to her “tickler”

and staff working remotely hold little water. That Plaintiff’s counsel was

preparing for other matters should not constitute excusable neglect for entirely

failing to respond to court deadlines in other cases. By definition, lawyers make

court appearances and represent multiple clients. The courts, opposing lawyers,

and the parties have a right to expect that trial lawyers have established office

systems to respond to the practical necessity of representing more than one client

and handling more than one case at the same time. This is not to say those systems

                                              3
Case 2:20-cv-10655-GAD-CI ECF No. 15 filed 10/30/20          PageID.853    Page 4 of 5




cannot break down. There are instances where the best office sytems and

precautions fail and matters simply fall through the cracks; it is for those instances

that the excusable neglect provision exists.

         Nonetheless, Plaintiff counsel’s remaining basis related to personal matters

that caused, and continue to cause, her delay in filing the motion is adequate to

justify an extension. (ECF No. 14, PageID.846-47). Recognizing excusable

neglect is an “elastic concept” that “is not limited strictly to omissions caused by

circumstances beyond the control of the movant[,]” Pioneer, 507 U.S. at 392, I

find that this factor does not weigh against granting the motion. The

Commissioner has not stated any grounds for prejudice (although, notably, his time

to respond to the motion has not yet passed), and it does not appear that he will be

prejudiced by extending the motion deadline by 30 days. To that end, a 30-day

extension—although it will be the second extension in this matter—is not an

unreasonable amount of time and will not grossly impact the judicial proceedings.

The Commissioner’s deadline to respond will also be extended 30 days. And

finally, there is no reason to conclude that Plaintiff’s counsel has not acted in good

faith.

         Plaintiff’s counsel has demonstrated both good cause and, as none of the

factors weigh against Plaintiff, excusable neglect for an extension of the

dispositive motion cut-off by 30 days from October 26, 2020. Therefore, the

                                               4
Case 2:20-cv-10655-GAD-CI ECF No. 15 filed 10/30/20          PageID.854     Page 5 of 5




motion to extend is GRANTED. Plaintiff is warned, however, that any future

motion to extend this deadline will not be granted absent extraordinary

circumstances.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed.R.Civ.P. 72(a). Any objections are required to specify the part of the Order to

which the party objects and state the basis of the objection. When an objection is

filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling remains

in full force and effect unless and until it is stayed by the magistrate judge or a

district judge. E.D. Mich. Local Rule 72.2.



Date: October 30, 2020                      s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge




                                              5
